Citation Nr: 0939024	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for arthritis.

8.  Entitlement to service connection for a respiratory 
disorder.

9.  Entitlement to service connection for a neck disorder.

10.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The issue of entitlement to service connection for a back 
disorder is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
currently diagnosed residuals of a head injury are related to 
military service.

2.  There is no competent medical evidence of record which 
relates the Veteran's currently diagnosed psychiatric 
disorder to military service.

3.  There is no competent medical evidence of record which 
relates the Veteran's currently diagnosed memory loss to 
military service.

4.  The medical evidence of record does not show that the 
Veteran's right knee disorder is related to military service.

5.  The medical evidence of record does not show that the 
Veteran's hepatitis C is related to military service.

6.  The medical evidence of record does not show that the 
Veteran's diabetes mellitus is related to military service.

7.  The medical evidence of record does not show that the 
Veteran's currently diagnosed arthritis is related to 
military service.

8.  The medical evidence of record does not show that the 
Veteran's currently diagnosed respiratory disorder is related 
to military service.

9.  The medical evidence of record does not show that the 
Veteran's currently diagnosed neck disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Memory loss was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303 (2009).

6.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  Arthritis was not incurred in, or aggravated by, active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

9.  A neck disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in December 2004 and April 2005 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination was provided to the Veteran 
in connection with his psychiatric disorder claim.  VA 
examinations have not been accorded the Veteran in connection 
with his other claims, because there is no evidence that the 
Veteran had any of these other disabilities during service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of arthritis and diabetes mellitus, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Head Injury

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a head injury.  On a June 1979 
separation report of medical history, the Veteran reported 
that he had never experienced a head injury.  On physical 
examination, no head abnormalities were noted.

After separation from military service, in a December 2002 VA 
outpatient neuropsychological testing report, the Veteran 
"reported experiencing trauma to the head numerous times in 
his lifetime and stated he thought he had concussions three 
to four times in his life."  After neuropsychological 
examination, the findings included a "history of multiple 
head injuries."  The medical evidence of record shows that 
residuals of head injuries have been consistently diagnosed 
since December 2002.

In a January 2003 VA mental health examination report, the 
Veteran reported being "struck in the head at least five 
times in fights and from [motor vehicle accidents] over the 
years with 2 incidents of [loss of consciousness]."

In a July 2003 VA outpatient neurology report, the Veteran 
reported "multiple head injuries without [loss of 
consciousness].  [Motor vehicle accident times] 2, hit 
windshield.  Multiple fights, struck with baseball bat [and] 
brass knuckles."

In a February 2004 VA outpatient neurology report, the 
Veteran reported "multiple head traumas including car 
accidents and being hit over the head with a bat. . . .  
hitting his head against the wall."

A September 2004 letter from a VA physician stated that the 
Veteran had a history of head injuries.

In an April 2005 VA outpatient cardiology report, the Veteran 
reported "a lot of head trauma from fights and car 
accidents."

In a February 2006 VA mental disorders examination report, 
the Veteran


stated that while in service, he often 
hit his head on the porthole hatch . . . 
One day, after he got back from the 
ocean, he and another guy were involved 
in a motorcycle accident during the rain.  
He described having blood all over him 
and he ended up with the motorcycle on 
top of him and the other soldier on top 
of the motorcycle.  Another time, when he 
was on leave, he was hit by a baseball 
bat. . . .

When Veteran was on leave during the 
military, he was hit by a baseball bat.  
Another time, he was in a car accident 
and his head hit the windshield.  He was 
in this type of car accident twice.  One 
accident occurred while staying at the 
naval base in California.  He also 
described that he frequently hit his head 
on the hatch while in the military.

The medical evidence of record does not show that any 
currently diagnosed residuals of a head injury are related to 
military service.  The Veteran's service medical records are 
negative for any complaints or diagnosis of a head injury.  
While the Veteran has a current diagnosis of residuals of a 
head injury, there is no medical evidence of record that 
these were diagnosed prior to December 2002, approximately 23 
years after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In addition, there is no medical evidence of record that 
relates any currently diagnosed residuals of a head injury to 
military service.  The evidence of record shows that the 
Veteran has consistently stated that he has experienced 
several head injuries throughout his life.  In the February 
2006 VA mental disorders examination report, the Veteran 
reported that several of these head injuries occurred during 
military service.  These in-service injuries included 
repeatedly hitting his head on portholes, being hit with a 
baseball bat, and being involved in motor vehicle accidents.  
As noted above, the contemporaneous service medical evidence 
of record does not corroborate these reported injuries.  The 
Veteran's service treatment records show no complaints of 
diagnoses of a head injury during military service, and the 
Veteran himself specifically denied a history of head 
injuries on separation from military service.  In addition, 
the Veteran's service personnel records do not show any 
reports of the Veteran being involved in a motor vehicle 
accident, hit with a baseball bat, or any other incidents 
which would be consistent with sustaining a head injury.

The Veteran's testimony is not competent evidence that any 
currently diagnosed residuals are a result of any inservice 
head injuries.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician 
and his statements are not consistent with the service 
treatment records, the Veteran's statements are not competent 
evidence to establish that currently diagnosed residuals are 
the result of any inservice head injuries.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Accordingly, there is no medical evidence of record that 
relates the Veteran's currently diagnosed residuals of a head 
injury to military service.  As such, service connection for 
residuals of a head injury is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed residuals of a head injury to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Psychiatric Disorder and Memory Loss

The Veteran's service treatment records include a February 
1979 neuropsychiatric evaluation.  On mental status 
examination, no abnormalities were noted.  The Veteran 
reported a "history of poor performance since enlistment 
(command can verify this)."  The impression was character 
disorder, immature personality.  A March 1979 service medical 
report stated that the Veteran was referred for a history of 
poor performance and a previous diagnosis of immature 
personality disorder.  On mental status examination, no 
abnormalities were noted.  The assessment was immature 
personality disorder.  On a June 1979 separation report of 
medical history, the Veteran reported that he had previously 
experienced depression or excessive worry and nervous 
trouble.  On examination, no psychiatric abnormalities were 
noted.

After separation from military service, in a December 2002 VA 
outpatient neuropsychiatric report, the Veteran complained of 
memory problems which began approximately 3 years before.  He 
reported that "his physical problems have led him to feel 
depressed and worried at times."  After neuropsychiatric 
testing, the findings showed mild deficits in select 
cognitive functions, including difficulty in immediate and 
delayed memory.  The Veteran was referred for a mental health 
evaluation.  The medical evidence of record shows that memory 
loss has been consistently diagnosed since December 2002.

In a January 2003 VA outpatient psychiatry report, the 
Veteran complained of symptoms of depression "for at least 
several months."  The Veteran "relate[d] much of this to 
his worsening medical problems and resulting inability to 
maintain gainful employment."  The assessment was major 
depression, mild, initial episode.  The medical evidence of 
record shows that a psychiatric disorder has been 
consistently diagnosed since January 2003.

In a January 2003 VA outpatient mental health report dated 
the same day, the Veteran stated that he had been "down and 
out for the last few years."  He reported that he had 
experienced increasing psychiatric symptoms "over the last 
four or five years since he was diagnosed with hepatitis, 
arthritis and diabetes."

In a February 2004 VA outpatient medical report, the Veteran 
complained of memory impairment.  The Veteran reported that 
"he noticed these memory problems starting about 4 to 5 
years ago.  Around this time he says that he was fired from 
his job and has been unable to work since then."  After 
neuropsychiatric testing, the findings showed mild decline in 
cognitive functioning since testing in December 2002, 
including a small decline in delayed memory.  The examiner 
stated that the Veteran's "reported lack of sleep, the 
current loss of his mother and his inconsistency in taking 
his medications all may contribute to his current level of 
cognitive functioning."

In an April 2004 VA outpatient neurology report, the Veteran 
complained of memory impairment and various psychiatric 
symptoms.  After physical, neurologic, and mental status 
examination, the examiner stated that "memory impairment 
likely secondary to depression with inability to attend or 
concentrate.  Sleep deprivation likely contributing."

In a July 2004 VA outpatient psychiatric report, a VA 
psychiatrist stated that the Veteran had been treated by that 
psychiatrist since February 2003.  The psychiatrist stated 
that the Veteran's current diagnosis was bipolar disorder, 
mixed with paranoia.  The report stated that the Veteran's 
level of functioning was also complicated by a history of 
head injuries with memory impairment.  A September 2004 
letter from a VA psychiatrist restated the same information 
given in the July 2004 VA outpatient psychiatric report.  
Another September 2004 VA outpatient psychiatric report gave 
an assessment of bipolar disorder.

VA outpatient psychiatry reports dated in November 2004, 
February 2005, March 2005, July 2005, October 2005, January 
2006, and March 2006 gave assessments of mood disorder due to 
head injury, or mood disorder due to history of head injury.

A March 2005 VA outpatient psychiatric report stated that the 
Veteran had no psychiatric treatment prior to being treated 
at VA for a diagnosis of major depressive disorder.  A second 
March 2005 VA outpatient medical report stated that the 
Veteran had memory loss "thought to be due to multiple head 
traumas."

A February 2006 VA mental disorders examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran reported that he had served in the Navy for 2 years, 
and the examiner noted that the Veteran's service personnel 
records showed that he served only 1 year.  The Veteran 
reported that during military service, he witnessed a man 
bring thrown overboard by other servicemen.  He also reported 
that he experienced several head injuries during military 
service.  After a review of the Veteran's history and a 
mental status examination, the report stated that the Veteran

meets DSM-IV criteria for major 
depressive disorder.  Veteran attributes 
his depression to witnessing [a 
serviceman] being thrown overboard.  
However, it is at least as likely as not 
that his depression is from a combination 
of witnessing the death of [the 
serviceman] and also having numerous head 
injuries (some of which occurred while 
still in the Navy).

The Axis I diagnosis was major depressive disorder.

The evidence of record does not show that the Veteran's 
currently diagnosed psychiatric disorder and memory loss are 
related to military service.  The Veteran's service treatment 
records are negative for any complaints or diagnosis of 
memory loss.  The Veteran's service treatment records gave 
diagnoses of immature personality disorder.  However, 
personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.127 (2009).  
Accordingly, the Veteran's service treatment records do not 
include a diagnosis of a psychiatric disorder for which VA 
compensation can be awarded.  While the Veteran has a current 
diagnosis of a psychiatric disorder for VA purposes, there is 
no medical evidence of record that it was diagnosed prior to 
January 2003, approximately 23 years after separation from 
military service.  See Mense, 1 Vet. App. at 356.  Similarly, 
there is no medical evidence of record that memory loss was 
diagnosed prior to December 2002.  See Id.

In addition, the competent medical evidence of record does 
not show that the Veteran's currently diagnosed psychiatric 
disorder and memory loss are related to military service.  
First, the Veteran himself reported that his psychiatric 
disorder and memory loss did not begin until many years after 
separation from military service.  In December 2002 he 
reported that the memory loss began 3 years prior.  In 
January 2003, the Veteran reported that his psychiatric 
symptoms only began "several months" earlier.  In February 
2005, the Veteran reported that his memory loss began 4 to 5 
years before.  Accordingly, by the Veteran's own statements, 
he did not experience any psychiatric or memory loss symptoms 
until approximately 20 years after separation from military 
service.

Second, the medical evidence of record includes numerous 
etiological statements that relate the Veteran's currently 
diagnosed psychiatric disorder and memory loss to causes 
unrelated to military service.  The February 2004 VA 
outpatient medical report stated that recent stressors 
"contribute[d]" to the Veteran's memory loss.  The April 
2004 VA outpatient neurology report stated that the Veteran's 
memory loss was "likely secondary to depression."  The VA 
outpatient psychiatry reports dated in November 2004, 
February 2005, March 2005, July 2005, October 2005, January 
2006, and March 2006 related the Veteran's psychiatric 
disorder to his head injuries.  As noted above, the Veteran's 
head injuries have not been found to be related to military 
service.

Indeed, there is no medical evidence of record that relates 
the Veteran's memory loss to military service.  Moreover, the 
February 2006 VA mental disorders examination report is the 
only medical evidence of record that relates the Veteran's 
currently diagnosed psychiatric disorder to military service.  
That report stated that the Veteran's currently diagnosed 
psychiatric disorder was related to witnessing the death of a 
fellow serviceman and experiencing numerous head injuries, 
including some during military service.  However, as noted 
above, the evidence of record does not corroborate the 
Veteran's claims of experiencing a head injury during 
military service, let alone multiple head injuries.  In 
addition, a November 2005 RO memorandum stated that no 
service member by the name given by the Veteran had died 
between 1950 and 2002.  Thus, the incident the Veteran claims 
he witnessed during military service is not corroborated by 
the evidence of record.  As a result, the etiological opinion 
given in the February 2006 VA mental disorders examination 
report is not competent, as it is based on information 
supplied by the Veteran which is not corroborated by the 
evidence of record.  The Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed psychiatric disorder and memory 
loss are related to military service.  Espiritu, 2 Vet. App. 
at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, there is 
no competent medical evidence of record which relates the 
Veteran's currently diagnosed psychiatric disorder and memory 
loss to military service.  As such, service connection for a 
psychiatric disorder and memory loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed psychiatric disorder and memory loss to 
military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.

Right Knee Disorder

The Veteran's service treatment records show complaints and 
treatment for a left knee disorder, but no complaints or 
diagnosis of a right knee disorder.  After multiple physical 
examinations, the left knee diagnosis was partial tear of the 
medial collateral ligaments.

After separation from military service, in a July 1996 
private medical report, the Veteran complained of right knee 
pain.  In a second July 1996 private medical report, the 
Veteran complained of chronic right knee pain.  After 
physical examination, the assessment was knee pain.  The 
medical evidence of record shows that a right knee disorder 
has been consistently diagnosed since July 1996.

A June 2002 VA outpatient orthopedic report stated that the 
Veteran underwent a right knee arthroscopy for loose 
cartilage and bone chips in 1987.

In a May 2003 VA outpatient medical report, the Veteran 
reported that he had "a long history of right knee problems 
dating back originally to 1978 when he injured it while in 
the Navy.  He sustained a twisting-type of injury and was 
felt to have torn some cartilage at that time but never had 
any surgery."  The report stated that the Veteran underwent 
a right knee arthroscopy in 1988.

Multiple VA medical records show that the Veteran underwent 
right knee surgery in June 2003.

The medical evidence of record does not show that the 
Veteran's right knee disorder is related to military service.  
The Veteran's service treatment records are negative for any 
diagnosis of a right knee disorder.  While the Veteran has a 
current diagnosis of a right knee disorder, there is no 
medical evidence of record that it was diagnosed prior to 
1987, approximately 8 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.

In addition, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed right knee 
disorder to military service.  The only medical evidence of 
record that addresses the etiology of the Veteran's currently 
diagnosed right knee disorder is the May 2003 VA outpatient 
medical report, which stated that the Veteran's right knee 
symptoms began after he injured it during military service.  
These statements are not competent etiological evidence, as 
they are based entirely on the Veteran's reported history.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Such 
evidence cannot enjoy the presumption of truthfulness, 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (finding that "in order for any 
testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration").  

In addition, the Veteran's service treatment records clearly 
show that the Veteran's in-service knee injury was to his 
left knee, not his right knee.  Accordingly, the reported 
history given by the Veteran in May 2003 is contradicted by 
the medical evidence of record.  As noted above, where the 
medical opinion is based upon an inaccurate history supplied 
by the veteran, the Board is not bound to accept them.  See 
Reonal v. Brown, 5 Vet. App. at 460-61. 


The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed right knee disorder is related 
to military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
competent medical evidence of record which relates the 
Veteran's currently diagnosed right knee disorder to military 
service.  As such, service connection for a right knee 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed right knee disorder to military service, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.

Hepatitis C

The Veteran's service medical records are negative for any 
diagnosis of hepatitis C.

After separation from military service, an October 1996 
private medical report stated that a hepatitis profile showed 
"repeat activity to Hepatitis C."  The Veteran reported 
that the only surgical operation he ever underwent was for 
knee surgery.  The assessment was probable elevated liver 
function test and hepatitis C.  The medical evidence of 
record shows that hepatitis C has been consistently diagnosed 
since October 1996.

In an August 2002 VA outpatient medical report, the Veteran 
reported that he first learned that he had hepatitis C in 
1996 or 1997.  He reported that his hepatitis C risk factors 
were greater than 10 sexual partners during military service, 
sharing of needles and razors, and intranasal cocaine use in 
the 1960s.  The Veteran reported that he used cocaine during 
military service.  In a November 2002 VA outpatient mental 
health report, the Veteran denied a history of tattoos, 
intravenous drug use, and blood transfusions.  In a January 
2003 VA mental health examination report, the Veteran 
reported that he occasionally used cocaine with the last use 
2 years before.  In an April 2004 VA outpatient neurology 
report, the Veteran reported a history of drug use.

In a March 2005 VA outpatient medical report, the Veteran 
reported that hepatitis C was diagnosed in 1989 and was 
"acquired by blood transfusion."  The Veteran denied a 
history of intravenous drug use and tattoos, but reported 
that he had a blood transfusion in the 1980s.

Thereafter, in an April 2005 VA outpatient cardiology report, 
the Veteran denied a history of intravenous drug use and 
tattoos, but stated that he had a single blood transfusion in 
the 1980s.  The Veteran reported that hepatitis C was 
diagnosed in 1989.  In a September 2005 statement, the 
Veteran reported that he contracted hepatitis C from a blood 
transfusion at a VA medical center in 1979 or 1980.

The medical evidence of record does not show that the 
Veteran's hepatitis C is related to military service.  The 
Veteran was not diagnosed with hepatitis C during military 
service.  While the Veteran has a current diagnosis of 
hepatitis C, there is no medical evidence of record that this 
disorder was diagnosed prior to 1996, approximately 17 years 
after separation from active duty service.  See Mense, 1 Vet. 
App. at 356.

Additionally, there is no medical evidence relating the 
Veteran's hepatitis C to military service.  The Veteran has 
stated that his hepatitis C was incurred during a blood 
transfusion at a VA medical center in 1979 or 1980.  However, 
this claim is not consistent with the evidence of record.  
The Veteran repeatedly stated that prior to October 1996, he 
had only experienced 1 surgical operation during his life, 
and that was an operation on his knee.  The medical evidence 
of record shows that the Veteran underwent a right knee 
arthroscopy in 1987 or 1988.  Thus, the Veteran's claim that 
he underwent an operation in 1979 or 1980 is not consistent 
with the evidence of record.  In addition, the medical 
evidence of record shows that the Veteran denied ever 
receiving a blood transfusion until March 2005, at which 
point he started claiming that he had received a blood 
transfusion in the 1980s and received a diagnosis of 
hepatitis C in 1989.  The medical evidence of record clearly 
show that the Veteran's hepatitis C was first diagnosed in 
1996, many several after his right knee surgery in 1987 or 
1988.  Accordingly, the Veteran's statements that he incurred 
hepatitis C as a result of a blood transfusion at a VA 
medical center in 1979 or 1980 are inconsistent with the 
evidence of record.


In addition, the totality of the evidence of record shows 
that the Veteran had several other risk factors for hepatitis 
C, including more than 10 sexual partners, sharing needles or 
razors, and a history of cocaine use from the 1960's until at 
least 2001.  In this regard, it is noted that 
service-connection is not warranted for any injury or disease 
which was the result of the use of illegal drugs.  
38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.301(d) 
(2009).  Accordingly, even if the Veteran's currently 
diagnosed hepatitis C was related to his in-service drug use, 
service connection for hepatitis C would not be warranted.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed hepatitis C is related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Furthermore, the Veteran's statements 
cannot be considered credible evidence in regards to the 
claim on appeal, as the evidence of record contradicts the 
Veteran's statements as to the origin of his hepatitis C.  As 
such, there is no credible evidence of record that relates 
the Veteran's hepatitis C to military service.  Accordingly, 
service connection for hepatitis C is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's hepatitis C to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.

Diabetes Mellitus

The Veteran's service treatment records are negative for any 
complaints or diagnosis of diabetes mellitus.

After separation from military service, in an April 2002 VA 
outpatient medical report, the Veteran reported that he was 
told he had diabetes mellitus approximately 2 years earlier.  
After physical examination, the assessment was diabetes 
mellitus.  The medical evidence of record shows that diabetes 
mellitus has been consistently diagnosed since April 2002.

A February 2004 VA outpatient medical report stated that the 
Veteran's diabetes mellitus was diagnosed in 2000.  In March 
2005 and April 2005 VA outpatient medical reports, the 
Veteran reported that his diabetes mellitus was diagnosed in 
1994.

The medical evidence of record does not show that the 
Veteran's diabetes mellitus is related to military service.  
The Veteran's service treatment records are negative for any 
complaints or diagnosis of diabetes mellitus.  While the 
Veteran has a current diagnosis of diabetes mellitus, there 
is no medical evidence of record that this disorder was 
diagnosed prior to 2002, approximately 23 years after 
separation from military service.  In addition, the Veteran 
himself has repeatedly stated that diabetes mellitus was not 
diagnosed until either 1994 or 2000, approximately 15 and 21 
years, respectively, after separation from military service.  
See Mense, 1 Vet. App. at 356.

Furthermore, there is no medical evidence of record that 
addresses the etiology of the Veteran's diabetes mellitus, 
let alone relates it to military service.  The Veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed diabetes mellitus is related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
diabetes mellitus to military service.  As such, service 
connection for diabetes mellitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's diabetes mellitus to 
military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.

Arthritis

The Veteran's service treatment records are negative for any 
diagnosis of arthritis.

After separation from military service, a December 2002 VA 
outpatient medical report stated that the Veteran was seen 
for arthralgia over the right knee, right shoulder, and neck.  
After radiological and physical examination, the assessment 
was osteoarthritis.  The medical evidence of record shows 
that arthritis, shown on x-ray examination, has been 
consistently diagnosed since December 2002.

The medical evidence of record does not show that the 
Veteran's currently diagnosed arthritis is related to 
military service.  The Veteran's service treatment records 
are negative for any diagnosis of arthritis.  While the 
Veteran has a current diagnosis of arthritis, there is no 
medical evidence of record that this disorder was diagnosed 
prior to 2002, approximately 23 years after separation from 
military service.  See Mense, 1 Vet. App. at 356.

In addition, there is no medical evidence of record that 
addresses the etiology of the Veteran's currently diagnosed 
arthritis, let alone relates it to military service.  The 
Veteran's statements alone are not sufficient to prove that 
his currently diagnosed arthritis is related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
arthritis to military service.  As such, service connection 
for arthritis is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's arthritis to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 54.

Respiratory Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a respiratory disorder.

After separation from military service, an October 1997 
private medical report stated that the Veteran was seen for a 
follow-up evaluation after emergency room treatment for 
bronchitis.  After physical examination, the assessment was 
bronchitis.

In a November 2002 VA outpatient medical report, the Veteran 
stated that he had been told he had chronic obstructive 
pulmonary disease (COPD).  A September 2003 VA outpatient 
medical report stated that the Veteran had a history of COPD.

In a November 2003 VA outpatient medical report, the Veteran 
reported multiple complaints on breathing.  After physical 
examination, the assessment was bronchitis.

In a July 2004 VA outpatient medical report, the Veteran 
complained of shortness of breath.  After physical and 
radiographic examination, the assessment was COPD.

The medical evidence of record does not show that the 
Veteran's currently diagnosed respiratory disorder is related 
to military service.  The Veteran's service treatment records 
are negative for any diagnosis of a respiratory disorder.  
While the Veteran has a current diagnosis of a respiratory 
disorder, there is no medical evidence of record that a 
respiratory disorder was diagnosed prior to 1997, 
approximately 18 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.

In addition, there is no medical evidence of record that 
addresses the etiology of the Veteran's currently diagnosed 
respiratory disorder, let alone relates it to military 
service.  The Veteran's statements alone are not sufficient 
to prove that his currently diagnosed respiratory disorder is 
related to military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record that relates the Veteran's 
currently diagnosed respiratory disorder to military service.  
As such, service connection for a respiratory disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's respiratory disorder to 
military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.



Neck Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a neck disorder.

After separation from military service, in a December 1993 
private medical report, the Veteran reported that he wanted 
to talk with someone about a previous back and neck injury.  
The Veteran was subsequently scheduled for x-rays and 
computed tomography examinations of the cervical spine.

A September 1996 private radiology report stated that after 
views of the Veteran's cervical spine, the impression was 
"[p]ossible muscle spasm, otherwise unremarkable cervical 
spine."

In an April 2004 VA outpatient medical report, the Veteran 
complained of intermittent neck pain.  A subsequent April 
2004 VA outpatient medical report stated that magnetic 
resonance imaging of the Veteran's neck showed degenerative 
joint disease and possible C5 impingement.  The medical 
evidence of record shows that a neck disorder has been 
consistently diagnosed since April 2004.

The medical evidence of record does not show that the 
Veteran's currently diagnosed neck disorder is related to 
military service.  The Veteran's service treatment records 
are negative for any diagnosis of a neck disorder.  While the 
Veteran has a current diagnosis of a neck disorder, there is 
no medical evidence of record that a neck disorder was 
diagnosed prior to 1993, approximately 14 years after 
separation from military service.  See Mense, 1 Vet. App. at 
356.

In addition, there is no medical evidence of record that 
addresses the etiology of the Veteran's currently diagnosed 
neck disorder, let alone relates it to military service.  The 
Veteran's statements alone are not sufficient to prove that 
his currently diagnosed neck disorder is related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, there is no medical evidence of 
record that relates the Veteran's currently diagnosed neck 
disorder to military service.  As such, service connection 
for a neck disorder is not warranted.
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's neck disorder to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 54.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a psychiatric disorder is denied.

Service connection for memory loss is denied.

Service connection for a right knee disorder is denied.

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus is denied.

Service connection for arthritis is denied.

Service connection for a respiratory disorder is denied.

Service connection for a neck disorder is denied.


REMAND

The Veteran seeks service connection for a back disorder.  
The Veteran's service treatment reports include complaints of 
back pain in February 1979 and April 1979.  Both reports gave 
diagnoses of muscle spasms.  On the Veteran's June 1979 
separation report of medical history, he reported that he 
experienced, or had previously experienced, recurrent back 
pain.  The medical evidence of record also shows that the 
Veteran has a current diagnosis of a back disorder.  
Accordingly, there is medical evidence of an in-service back 
injury and a current diagnosis of a back disorder.  The 
Veteran has never been provided with a VA medical examination 
with regard to his back claim.  As such, a medical 
examination is in order to determine the etiology of the 
Veteran's currently diagnosed back disorder.  38 C.F.R. §§ 
3.159, 3.326 (2009); see Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
orthopedic examination to determine the 
etiology of any back disorder found.  
The claims file and a copy of this 
remand must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or 
studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any back disorder 
found was incurred in or aggravated by 
military service.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for a scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

4.	This appeal has been advanced on the 
Board's docket.  38 C.F.R. § 20.900.  
Handling of the appeal must be 
expedited. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


